Fourth Court of Appeals
                                San Antonio, Texas
                                    December 15, 2017

                                   No. 04-17-00332-CV

                           AME & FE INVESTMENTS, LTD.,
                                     Appellant

                                             v.

                        NEC NETWORKS, LLC, dba CaptureRX,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-11952
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
      The appellee’s motion to reconsider or clarify is DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court